Citation Nr: 9902469	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  99-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for end-stage right 
renal disease.

2.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for the residuals of a left nephrectomy, including 
a lower back disorder.


REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1962.

The above matters comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDING OF FACT

It has not been objectively shown that the mild, chronic end-
stage right renal disease that was first diagnosed more than 
33 years after the veterans separation from active military 
service, had its onset during service or is in any way 
causally related to service or to any incidents therein.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for end-stage right 
renal disease that is well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998). 


REASONS AND BASES FOR THE FINDING AND THE CONCLUSION
REGARDING THE FIRST ISSUE

Entitlement to service connection for end-stage right renal 
disease:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Veterans Appeals (the Court) has said that VAs 
statutory duty to assist under 38 U.S.C.A. § 5107(a) 
(West 1991) does not arise until there is a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Where such evidence is not submitted, 
the claim is not well-grounded, and the initial burden placed 
on the appellant is not met.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  See 
Murphy, at 81.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The service medical records reveal that the veteran entered 
active military service with a history of lazy kidneys 
and that, less than a month after his induction, he provided 
a history of recurrent urinary symptoms and underwent a left 
nephrectomy.  No problems with the right kidney were noted 
during service.

The first competent medical evidence in the record showing 
problems with the right kidney is contained in a private 
medical record that was dated in June 1993, more than 31 
years after the veterans separation from active military 
service.  According to this medical record, the veteran had a 
worsening [right] kidney function with a probable nephrotic 
syndrome and the reasons for the veterans proteinuria (or 
excess protein in the urine, as per the Courts definition in 
Watai v. Brown, 9 Vet. App. 441, 442 (1996)) were unclear 
to the subscribing nephrologist but could indeed be 
secondary to membranous nephropathy from a colon 
malignancy. 

A mild chronic right renal failure of unclear etiology was 
first diagnosed, and confirmed by ultrasound, in December 
1995, more than 33 years after the veterans separation from 
active military service.  It was noted in the private medical 
record that contained this diagnosis that an attempt to find 
the etiology of the veterans right renal failure would be 
made.

Private medical records dated in March and May 1996 reveal 
that the disease already had been classified as end-stage 
renal disease (ESRD) and that the veteran was undergoing 
hemodialysis for it.  However, no medical opinion regarding 
the most likely etiology of the disease was ever recorded in 
these, nor in any other, records in the claims folder.
 
The Board finds that the Caluza criterion of a present 
disability has been met in the present case, as it has been 
shown that a chronic right renal disease is currently 
manifested.  The Board also finds that the remaining two 
criteria for the submission of well-grounded claims have not 
been met, as it has not been objectively shown that the 
currently-manifested chronic right renal disease is causally 
related to service or to inservice events.

The only evidence attempting to establish the necessary nexus 
between the present disability and service consists of the 
veterans own, unsubstantiated lay statements in that regard, 
which are not supported by any competent medical evidence in 
the record.  The veterans statements alone are insufficient 
to render a claim for service connection plausible or capable 
of substantiation as he, as a layperson, is not competent to 
give evidence to establish a medical fact.  See, in this 
regard, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The lack of competent medical evidence fulfilling the Caluza 
criteria of an inservice incident and a nexus between that 
incident and the present disability leaves the Board with no 
other recourse but to conclude that the claim for service 
connection for end-stage right renal disease is not well 
grounded or capable of substantiation and that, as such, it 
has failed and must be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) (West 1991) to advise 
the claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
nature and extent of this obligation, however, depends on the 
particular circumstances of each case.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996).  There must exist some degree 
of probability that the claimant will be able to obtain the 
additional information needed in order for that obligation to 
arise.  Marciniak v. Brown, 10 Vet. App. 198, 202 (1997).  
This obligation, however, does not arise in circumstances 
where the performance of that duty would be a futile act.  
Franzen v. Brown, 9 Vet. App. 235, 238 (1996); see, also, 
Epps v. Brown, 9 Vet. App. 341, 344-345 (1996).

In the present case, the Board has found no evidence 
suggesting that there might be additional evidence that might 
be pertinent to the appealed matter, still missing and in 
need to be sought.  Consequently, VAs duty to further assist 
a claimant under the provisions of § 5103 has not arisen in 
the present case and no further assistance to the veteran is 
warranted in this regard.


ORDER

Service connection for end-stage right renal disease is 
denied.

SEE THE FOLLOWING PAGES FOR THE REMAND SECTION,
THE SUBSCRIPTION AND THE NOTICE OF APPELLATE RIGHTS

REMAND OF THE SECOND ISSUE

Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for the residuals of a left nephrectomy, including 
a lower back disorder.

This issue needs additional development at the RO level.  
Specifically, it is noted that the RO has yet to re-adjudicate 
the claim under the VA regulation that addresses the re-
adjudication of new and material evidence claims, i.e., 
38 C.F.R. § 3.156 (1998).

The record shows that the ROs denial of the veterans claim 
requesting the re-opening of a previously denied claim for 
service connection for end-stage right renal disease was 
strictly based on the caselaw definition of new and material 
evidence that was historically adopted by VA, which the 
United States Court of Appeals for the Federal Circuit (the 
Court of Appeals) recently invalidated and overruled as an 
incorrect test.  See, in this regard, Hodge v. West, No. 
98-7017 (Fed. Cir. Sept. 16, 1998).

In Hodge, the Court of Appeals essentially stated that the 
Courts adoption of a new and material evidence test in 
the case of Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
been an error in that the Court had failed to defer to the 
reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary of VA.  The Court of 
Appeals then concluded that the test set forth in Colvin 
may be inconsistent with the underlying purposes and 
procedures of the veterans benefits award scheme and 
returned the appeal to the Court for reconsideration [of 
the matter] under the proper, regulatory standard.

As indicated above, the RO in the case now before the Board 
denied the veterans request to re-open a previously denied 
claim for service connection under the now-invalid Colvin 
test.  No mention was ever made of the provisions of § 3.156 
in the June 1997 rating decision that denied that request to 
re-open nor in the subsequent Statement of the Case and 
Supplemental Statement of the Case that were issued in 
January and February 1998, respectively.  Consequently, re-
adjudication of this matter under the provisions of § 3.156 
should be accomplished, pursuant to the Court of Appeals 
decision in Hodge.

The Court has held that VAs duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
matter on appeal is REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Any such new evidence submitted by the 
veteran should be associated with the 
claims folder.

2.  The RO should then re-adjudicate the 
appealed claim under the proper, 
regulatory standard, i.e., 38 C.F.R. 
§ 3.156 (1998).

If, upon re-adjudication of the above matter, the benefit 
sought on appeal remains denied, an SSOC should be provided 
to the veteran and his representative, with an appropriate 
period to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998).

Additionally, the RO hereby is requested to afford 
expeditious treatment to the claim hereby being remanded, as 
the law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board.

Please note, however, that appellate rights do not attach to 
the issue that was addressed in the remand portion of the 
present decision/remand because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
